Citation Nr: 1423259	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.

2.  Entitlement to a disability rating in excess of 10 percent for gastroenteritis.

3. Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from May 2002 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A. PTSD.

An October 2011 letter from private psychiatrist Dr. Kye indicates that the Veteran currently has severe bipolar disorder and PTSD.  The Veteran is not service-connected for bipolar disorder and the Board lacks the medical expertise to distinguish between symptoms attributable to her bipolar disorder and symptoms attributable to her PTSD.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)

B. Gastroenteritis.

Evidence indicates that the Veteran's gastroenteritis may have worsened since her last VA examination in May 2009.  More contemporaneous medical findings are needed to evaluate the current severity of the Veteran's gastroenteritis.

C.  TDIU.

The Veteran has asserted that she is unemployable in part due to her service-connected PTSD and gastroenteritis.  Her claim for a TDIU is therefore inextricably intertwined with her claims for increased disability ratings for PTSD and gastroenteritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA, Dr. Kye, Dr. Kinnison, Dr. Sangun, Dr. Kirsner, Yianoula Alexakis-Lanigan, St. Luke's Hospital, South Beach Family Care, Memorial Hospital, and Baptist Medical Center dated since March 2008. 

2. Second, schedule the Veteran for a VA social and industrial survey to assess her day-to-day functioning and capacity for employment.  Put a copy of the report in the claims file.

a) The survey should include a detailed employment history as well as the Veteran's current employment status, if any.  If the Veteran is not currently employed, she should be asked whether she has sought employment and, if so, with whom.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  With regard to her employability, the Veteran should be asked to provide the names and addresses of businesses where she has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.  The surveyor should consider statements in the claims file from prior employers, including the Veteran's cousin and her parents.

b) The surveyor should also address the Veteran's social interactions-including social interactions with family, friends, neighbors, etc.  Any participation in clubs, churches or other social activities should also be listed and discussed. 

c) The surveyor may seek initial or additional development in any survey area that would shed more light on the nature and severity of the Veteran's PTSD, gastroenteritis, and tension headaches. 

3.  Third, AFTER the VA social and industrial survey has been completed, schedule the Veteran for a VA psychiatric examination to determine the current severity of her PTSD with depression and anxiety.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand, the VA industrial and social survey, and the claims file, and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner should also indicate which of the Veteran's mental health symptoms are attributable to her PTSD and which are attributable to any other psychiatric disorder.  See October 2011 Dr. Kye Letter (stating that the Veteran currently has severe bipolar disorder and PTSD).  If it is not possible to make such a distinction, the examiner should explain why.  

The examiner MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms, treatment notes from private psychiatrist Dr. Kye, and VA psychiatric treatment notes.

3. Third, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of her gastroenteritis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiner should review this Remand and the claims file, and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

The examiner MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.

4. Fourth, AFTER the claims for increased disability ratings for PTSD with depression and anxiety and for gastroenteritis have been developed and adjudicated and any pending claims for higher ratings have been reviewed, the RO or AMC should adjudicate the TDIU claim.  Adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



